367 So. 2d 744 (1979)
In re ADOPTION OF K.A.M., a Minor.
No. 78-1395.
District Court of Appeal of Florida, Second District.
February 23, 1979.
Ben L. Bryan, Jr., Fort Pierce, for appellants.
Joe Horn Mount of Peavyhouse, Giglio, Grant, Clark, Charlton & Mount, Tampa, for appellees.
GRIMES, Chief Judge.
K.A.M. is five years old. Her parents died in an automobile accident three years ago. The appellees, the child's maternal aunt and her husband, have taken care of K.A.M. since that time under an order of guardianship. The guardianship order permitted appellants, the child's paternal grandparents, to have visitation rights.
Appellees subsequently filed a petition to adopt K.A.M. Appellants opposed the adoption, not on grounds of the unfitness of appellees, but simply because they wished to maintain the status quo. The court approved the adoption by appellees but awarded appellants rights of visitation.
There is ample competent and substantial evidence supporting the order of adoption. However, on the cross-appeal we find it necessary to reverse the order granting appellants visitation rights. In Jones v. Allen, 277 So. 2d 599, 601 (Fla. 2d DCA 1973), this court held that, following adoption by maternal grandparents, even the natural father no longer retained the right to visit the adopted child. We stated:
Although the new parents are perfectly free to allow anyone they wish to visit their daughter we can find no legal authority for compelling them to do so once the final adoption is entered.
Accord, Roberts v. Davis, 328 So. 2d 879 (Fla. 2d DCA 1976).
The newly enacted Ch. 78-5, Laws of Florida, does not contain authority for visitation rights in adoption cases. The first section of this bill[1] pertains only to custody matters in dissolution proceedings, and the second section[2] is totally inapplicable to the facts of this case. As deserving as appellants may be, the determination of whether they shall continue to see their granddaughter must rest with the good judgment of appellees.
The order of adoption is affirmed, but the right of visitation accorded appellants is hereby stricken.
OTT and DANAHY, JJ., concur.
NOTES
[1]  Now incorporated into Section 61.13(2)(b), Florida Statutes (1978 Supp.).
[2]  Now Section 68.08, Florida Statutes (1978 Supp.).